Citation Nr: 0806342	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
gunshot wound of the left knee (left knee disability), 
currently rated 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability.  

3.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected left 
knee disability.

4.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran was scheduled to appear for a Board hearing in 
September 2007.  However, he failed to report for this 
hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.

The issue of entitlement to an increased rating for service-
connected gunshot wound of the left knee, currently rated 10 
percent disabling is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's right knee disability is aggravated by his service-
connected left knee disability.

2.  The preponderance of the evidence shows that the 
veteran's right hip disability is aggravated by his service-
connected left knee disability.

3.  The preponderance of the evidence shows that the 
veteran's low back disability is aggravated by his service-
connected left knee disability.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disability, secondary to the veteran's service-
connected left knee disability, have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.310 (2007).

2.  The criteria for entitlement to service connection for a 
right hip disability, secondary to the veteran's service-
connected left knee disability, have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.310 (2007).

3.  The criteria for entitlement to service connection for a 
low back disability, secondary to the veteran's service-
connected left knee disability, have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, secondary service connection will be 
granted for the disabilities at issue based on aggravation.  
Potentially, compensation may not be granted for all of the 
symptomatology manifested by the disabilities.  See Allen 
discussion, infra.  As such action may not result in the 
allowance of the maximum benefits possible, the Board must 
consider whether the VA's duties to notify and assist the 
veteran have been satisfied.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2003 and October 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the RO may address those matters 
in executing the service connection awards granted by this 
decision.

VA has obtained service medical records and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  The veteran was afforded examinations which 
provided opinions regarding the etiology of the disabilities 
at issue.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is no evidence that the veteran had a chronic right 
knee, right hip, or low back disability during service or for 
many years thereafter.  In addition, the examiner who 
conducted the September and November 2003 VA examinations 
could not attribute any right knee, right hip, or low back 
disability to service.  Therefore, direct service connection 
is not warranted

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Compensation is 
allowable for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  

The veteran is service-connected for a left knee disability.  
The VA examiner essentially stated that the veteran would 
have had right knee, right hip, or low back conditions 
regardless of any service-connected left knee disability; 
however, he also stated that 30 percent of the veteran's 
right knee, right hip, and low back symptoms were due to 
aggravation from his service-connected left knee disability.  
Accordingly, the claims of service connection for 
disabilities of the right knee, right hip, and low back based 
on secondary service connection due to aggravation are 
warranted.  See Allen, supra.


ORDER

Service connection for a right knee disability as secondary 
to service-connected left knee disability is granted.

Service connection for a right hip disability as secondary to 
service-connected left knee disability is granted.

Service connection for a low back disability as secondary to 
service-connected left knee disability is granted.


REMAND

The veteran's service-connected disability is rated under 
Diagnostic Code 5314, evaluating injuries to muscle group 
XIV, which includes the muscles of the anterior thigh group: 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  A 
noncompensable evaluation is warranted for slight disability 
while moderate disability warrants a 10 percent evaluation, 
moderately severe disability warrants a 30 percent 
evaluation, and severe disability warrants a 40 percent 
evaluation.  However, the September 2003 VA examination of 
record during the appeal period is inadequate to properly 
evaluate the veteran's service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal.

2.  Afford the veteran an appropriate 
examination of the left knee.  The claims 
file and a copy of this remand should be 
made available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review in 
the examination report or in an addendum.

The examiner should identify the specific 
muscles involved in, or affected by, the 
veteran's service connected residuals of a 
gunshot wound.  X-ray studies should be 
conducted to ascertain, to the extent 
possible, the location of any retained 
foreign bodies in the left thigh, with 
particular attention to identification of 
the muscle(s) transversed or the muscle(s) 
now containing a metallic foreign body.

The examiner should comment as to whether 
disability associated with each of the 
affected muscle group(s) would be 
considered moderate, moderately severe, or 
severe.  The examiner should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, 
and uncertainty of movement.

Examination findings should include the 
pain-free range of motion of the left 
knee, including any limitation on 
repetitive motion and against resistance.  
The examiner should also determine whether 
shell fragment wound residuals are 
manifested by weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to weakened movement, 
excess fatigability, pain, incoordination, 
or flare ups.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


